Citation Nr: 1521582	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether the reduction of a disability rating for instability of the left knee from 10 percent to 0 percent, effective July 28, 2012, was proper.

2. Entitlement to an increased rating for the left knee disability, rated 10 percent disabling based upon limitation of flexion and 10 percent disabling for instability.

3. Entitlement to a total disability evaluation based on individual unemployablity as due to service-connected disabilities (TDIU). 
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had service from April 1988 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2014, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Given the Veteran's statements during his hearing that he is not employed and his assertions that his left knee condition is involved in this lack of employment, the Board notes that entitlement to a TDIU, as part of the claim for a higher rating, is raised by the record.  It does not appear as though the Veteran has been provided the appropriate notice as to how to substantiate the TDIU portion of his claim, and upon remand, such a notice should be provided.

The issues of entitlement to an increased rating for a left knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In August 2012, the RO reduced the Veteran's evaluation for service-connected instability of the left knee, from 10 percent to 0 percent, effective July 28, 2012.

2. Improvement of the Veteran's instability of the left knee is not shown.


CONCLUSION OF LAW

Restoration of a 10 percent disability rating for instability of the left knee is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Additionally, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  See Barger v. Principi, 16 Vet. App. 132 (2002).  However, as the Board is restoring the Veteran's 10 percent rating, the question of whether the RO complied with the requirements of 38 C.F.R. § 3.105(e) need not be addressed and no further discussion of the VCAA is required.

Propriety of a Reduction of a 10 Percent Rating for Instability of the Left Knee

The Veteran contends that the reduction of the 10 percent rating assigned for left knee instability was improper and that restoration is warranted.  It appears that the Veteran's 10 percent disability rating for instability of the left knee was in effect less than five years at the time of the rating reduction; therefore, the provisions of 38 C.F.R. § 3.344(a), which set forth regulatory requirements for evaluations in effect for five or more years, are not applicable and the provisions of 38 C.F.R. 
§ 3.344(c) should be applied.  38 C.F.R. § 3.344(c) provides that, for disabilities which have not become stabilized and are likely to improve, reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. See 38 C.F.R. § 3.344(c)( 2014).

However, the United States Court of Appeals for Veterans Claims (Court) has held that several regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Board is required to ascertain in any reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.

The Veteran's instability of the left knee was rated under DC 5257.  Under this diagnostic code, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate and a maximum 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In April 2009, the Veteran underwent a VA examination of his service-connected left knee due to complaints that his condition had worsened.  Upon physical examination, the examiner noted that the Veteran's left knee was stable to Lachman tests and drawer tests, but laxity of the knee was noted upon varus and valgus stress.  

In April 2012, the Veteran again reported that his left knee condition had worsened.  Review of the Veteran's records from the Columbia VA Medical Center (VAMC) indicates that in April 2012 the Veteran was seen by the orthopedics department regarding bilateral anterior knee pain.  The physician reported that the Veteran's symptoms were mainly "PF" or patellofemoral in nature but that occasional sensations were of instability were reported.  The physician indicated that the Veteran's knees were stable to varus and valgus stress, anterior testing, and posterior testing.  Small effusions were noted. 

In July 2012, the Veteran underwent a VA C&P evaluation due to his claim for an increased rating for his left knee condition.  The Veteran reported symptoms of locking and instability associated with the left knee.  Upon physical examination, the examiner noted that the Veteran's left knee was normal to anterior testing, posterior testing, and varus/valgus pressure.  While the examiner did not indicate instability of station or instability during physical testing, the examiner did note that the Veteran's left knee condition caused interference with sitting, standing, and weight-bearing.  Further, the examiner indicated that prolonged or high impact weight-bearing would affect the Veteran's ability to work.  

During the Veteran's November 2014 Board hearing, the Veteran reported that he experiences sensations of instability of his left knee at least once per day.  He stated that his knee will become unstable "from standing in one spot" or "walking around."  He also reported a history of falling due to these periods of instability.  
  
The Board finds that the evidence of record did not demonstrate improvement in the Veteran's service-connected instability of the left knee that would warrant a reduction from 10 percent to 0 percent.  The Board notes that the history of the Veteran's condition, including his prior VA examination in 2009 and his recent VA treatment, indicated recurrent problems with instability.  While one examination in July 2012 may not have provided objective findings of instability, the Veteran's complaints of symptoms from that examination combined with his documented history of joint instability, including the symptoms described during his April 2012 orthopedic evaluation, indicated that the preponderance of the evidence of record did not support  a finding that the Veteran's disability more closely resembled no function impairment, or a 0 percent rating, than "slight" knee impairment with recurrent subluxation or lateral instability as required for a 10 percent evaluation under DC 5257.  See Brown, at 420; see also 38 C.F.R. §§ 4.1, 4.3, 4.71a, DC 5257 (2014).

Further, the Board notes that a noncompensable rating would not be warranted even based solely upon the findings of July 2012 examiner.  While the examiner did not indicate objective findings of instability to various testing, the examiner reported the Veteran's complaints of recurrent problems with instability, as well as, findings that the Veteran's left knee condition caused interference with sitting, standing, and weight-bearing and that prolonged or high impact weight-bearing would affect the Veteran's ability to work.  Accordingly, when considering whether the improvement actually reflected improvement in the Veteran's ability to function under the ordinary conditions of life and work, the Board does not find that the findings of the July 2012 VA examiner's opinion more closely resembled no function impairment rather than "slight" knee impairment with recurrent subluxation or lateral instability.  Id. 

For these reasons, the Board finds that the July 2012 VA examination does not disclose material improvement in service-connected instability of the left knee.  Resolving doubt in favor of the Veteran, the Board finds that the restoration of a 10 percent rating for instability of the left knee is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.344, 4.3, 4.7, 4.71a, DC 5257. 



ORDER

Restoration of the 10 percent rating for service-connected instability of the left knee is granted.


REMAND

The Veteran also contends that he should have been assigned a higher disability rating for the overall functional impairment of his left knee.  While, as noted above, the Veteran underwent a VA evaluation regarding this condition in July 2012, the Veteran reported in his September 2013 VA Form 9 that he felt that his left knee condition had continued to worsen with increased instability and pain.  During his November 2014 Board hearing, the Veteran supported this statement by reporting more frequent symptoms of instability of his left knee and falls due to these symptoms.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as the evidence of record indicates that the Veteran's condition may have declined since his July 2012 examination, the Board finds that a new, comprehensive VA examination, addressing the severity of the Veteran's service-connected left knee condition should be afforded.

As noted above, a claim for a TDIU has been raised as part of the Veteran's claim for an increased rating.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran's statements during his 2014 Board hearing indicated that he was not working, in part, due to his service-connected left knee condition.  The Board also notes that documents from the Social Security Administration (SSA) indicate that the Veteran contends that his service-connected hypertension, pes planus, left shoulder condition have precluded him from all work.  
 
The law provides that a TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

After giving the Veteran an opportunity to file a formal claim for a TDIU, the AOJ should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the claims file any outstanding VA medical records that are dated from July 2013 to the present from the Columbia VA Medical System, including treatment at the Florence Outpatient Clinic and the Durham VAMC. 

2. Schedule the Veteran for an examination to determine the current level of severity of his service-connected left knee condition.  

3. Provide all required notice and assistance in response to the Veteran's derivative TDIU claim.  Also complete any necessary further development of this claim.  

4. Following the above-directed development, readjudicate all of the Veteran's claims.  Should any claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


